Citation Nr: 0029467	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant is entitled to Restored Entitlement 
Program for Survivors (REPS) benefits pursuant to the 
provisions of Section 156, Public Law 97-377.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had more than 26 years of active military service 
from January 1963 to March 1989.  He died on January [redacted], 
1997; the appellant is his widow.  

This matter arises from a rating decision rendered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1997, as the result 
of a myocardial infarction due to or as a consequence of coronary 
artery disease; Hodgkin's lymphoma was noted to be a 
significant condition contributing to the veteran's death, 
but not resulting in the underlying cause of death.

2.  During his lifetime, the veteran was service connected 
for Hodgkin's disease that was first diagnosed in October 
1987.  

3.  There is no evidence of record that Hodgkin's disease was 
incurred on or before August 12, 1981.  

4. The issue at hand is not one that involves either medical 
complexity or controversy. 



CONCLUSION OF LAW

The criteria for entitlement to REPS benefits pursuant to 
Section 156 of Public Law 97-377 have not been met.  
38 C.F.R. § 3.812 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be entitled to REPS 
benefits because the veteran died of Hodgkin's disease that 
was first diagnosed during his active military service.  The 
appellant maintains that the veteran's Hodgkin's disease must 
have been incurred prior to August 13, 1981, because she 
claims that the veteran was exposed to Agent Orange during 
his service in Vietnam, and that he developed Hodgkin's 
disease as a result of that exposure. 

Pursuant to Section 156 of Public Law 97-377, REPS benefits 
are available for surviving spouses whose husbands died as a 
result of a service-connected disability which was incurred 
or aggravated prior to August 13, 1981.  See 38 C.F.R. 
§ 3.812.  The Board notes that REPS benefits are basically a 
special allowance, which is a replacement for certain Social 
Security benefits which were either reduced or terminated by 
provisions of the Omnibus Budget Reconciliation Act of 1981.  

In the present case, the veteran's service medical records 
indicate that he was first diagnosed as suffering from 
Hodgkin's disease in October 1987.  At that time, the veteran 
had developed upper respiratory infection symptoms.  A work-
up and chest X-ray revealed a mass at the hilar region of the 
left lung.  Biopsy confirmed the presence of Stage II 
Hodgkin's disease.  There is no medical evidence of record 
prior to October 1987, reflecting the presence of Hodgkin's 
disease.  Nor is there any other medical evidence or opinion 
of record indicating that Hodgkin's disease developed prior 
to October 1987, or, as significant to this appeal, prior to 
August 13, 1981.  As there is no evidence that the disease in 
question was incurred prior to August 13, 1981, entitlement 
to REPS benefits is not established.  

The Board acknowledges the appellant's references to 
treatment received by the veteran from 1968 to 1973 for the 
removal of various abscesses and cysts.  However, no medical 
evidence has been introduced that supports an etiological 
relationship between the aforementioned abscesses and cysts 
and the veteran's development of Hodgkin's disease during the 
latter part of 1987.  Moreover, although Hodgkin's disease is 
a disability afforded the presumptive provisions of 38 C.F.R. 
§ 3.309(e), regarding diseases associated with exposure to 
certain herbicide agents such as Agent Orange, this 
presumption merely concedes that certain disease processes 
may subsequently develop following exposure to certain 
herbicides.  This is in contrast to the appellant's 
contention that the disease process in question, i.e., 
Hodgkin's disease, had its onset at the time the veteran may 
have been exposed to Agent Orange.  

Finally, the Board notes that the appellant's representative 
requested that this case be submitted for an independent 
expert's opinion regarding the time span between the initial 
development of Hodgkin's disease and its advancement to Stage 
II, which was first noted in late 1987.  However, as there is 
no medical evidence of record that suggests the presence of 
Hodgkin's disease prior to October 1987, or more 
significantly, prior to August 13, 1981, the Board does not 
find that this issue is one of such medical complexity that 
an independent expert's opinion would be helpful.  See 
38 U.S.C.A. § 7109.

In conclusion, in the absence of medical evidence that the 
veteran incurred Hodgkin's disease prior to August 13, 1981, 
the appellant's claim must fail.  The Board has considered 
the benefit of the doubt doctrine, but as the evidence is not 
in relative equipoise, such doctrine is not applicable in 
this case.


ORDER

The claim for entitlement to REPS benefits pursuant to 
Section 156 of Public Law 97-377, is denied.  



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals


